Mr. Leonard T. Jernigan, Jr., Attorney at Law, Raleigh, For Weaver, Shaun
Ms. Kristina Brown Thompson, Attorney at Law, For Weaver, Shaun
Ms. M. Hayes Jernigan, Attorney at Law
Mr. J. Timothy Wilson, Attorney at Law, For Seegars Fence Company, Inc., et al
Mr. Anthony L. Lucas, Attorney at Law, For Weaver, Shaun
Mr. M. Pierce Sandwith, Attorney at Law, For Seegars Fence Company, Inc., et al
Mr. Bryan L. Cantley, Attorney at Law, For Seegars Fence Company, Inc., et al
The following order has been entered on the consent motion filed on the 20th of February 2018 by Plaintiff and Defendants for Leave to Withdraw Petitions for Discretionary Review:
*501"Motion Allowed by order of the Court in conference, this the 27th of February 2018."